Case 3:18-cv-01929-VLB Document 38-8 Filed 09/16/19 Page 1 of 22




                  EXHIBIT F
                   Case 3:18-cv-01929-VLB Document 38-8 Filed 09/16/19 Page 2 of 22




                                     Incident Report Package List of Contents                                                             ON 6605
                                                 Connecticut Department of Correction                                                 REV 07/25/16



I I Facility/Unit: MWCI Macdougall                                                                            Parole District:

Date: 10-14-17                                Time: 11:10                           am I I pm          Report number: MWCI-2017-10-070

                            —
Incident class:         1           2 Z   3       Type: J                    Incident location: Macdougall Kitchen

                                                                             Incident description: CFSS Rossi stated he was in fear of his
Was verbal intervention successful?                    Yes     I I No         • with
                                                                                  • Inmate Mendez, Kezlyn #329751 working in the
                                                                             life
                                                                             kitchen. Inmate Mendez was escorted to RHU 16 cell pending
Incident involving 18-25 year old
                                                  — Yes        Z       No    investigation
offender?
                                                      Report Forms                                                               Attached   # of Pages
 1.      ON 6601, Incident Report (Page 1)
 2.      CN 6601, Shift Supervisor's Review / Summary
 3.      CN 6601, Incident Report Supplemental Pages
 4.      ON 6602, Medical Incident Report
 5.      ON 6603, Summary of Assault on Staff
 6.      ON 6604, Incident Summary Report (Class 1, 2, 3A)
 7.      ON 6501, Use of Force Report
 8.      ON 6502, Use of Firearms, Impact Weapons or Oleoresin Capsicum Report
 9.      ON 6901, Physical Evidence Tag and Chain of Custody
10.      ON 61001, Inmate Property Inventory Form
11.      ON 61201, PREA Incident Checklist
12.      ON 7300, Informational Log
13.      ON 9401, Restrictive Housing Unit Status Order
14.      ON 9503, Disciplinary Report
15.      ON 9510, Mental Health Disciplinary Review Form
                                                                                                v-r ,D.., r, rr
16.      ON 9901, Request for Protective Custody                              , . rif Virril1-1
                                                                                            y ,i

17,      ON 9902, Separation Profile Entry/Update/Deletion Request              .   jiYlid Lt 11 taj
18.      ON 11002, Interview Statement (inmate interviews)
19.      HR 006, Health Evaluation for Restrictive Housing Unit Placement
 20.     HR 501, Request for Mental Health Services
 21.     MVCU-1, Motor Vehicle Accident Report
 22.     Waiver of Criminal Charges
 23,     Maintenance Work Request
 2..4.   Photographs
 25.     AudioNideo Media (include ON 6902, Supervisor Video Review)        Tracking #:       MAC-VP-17-1298
 26.     Relevant RT Screen(s)
 27.     Miscellaneous Documents:     kkri,,, \ \I \,(.o„       ,(2,,' —
 28.     AD 6.6; Attachment A, POWER Card (Applicable     if ON  6603, Summary of Assault on Staff is completed)




                                                                                          Total number of pages (includi

Reviewed by:                r   /                                                              Date:
                                     /

                                                                            001
                   Case 3:18-cv-01929-VLB Document 38-8 Filed 09/16/19 Page 3 of 22


           P       7

               i                                         incident Report — Page 1                                                                                ON 6601/'
                                                 Connecticut Department of Correction                                                                           REV 7/20/1:
     .5i4ie

 041 Facility/Unit: MacDougall/ Walker CI                                                      0 Parole Office/Unit:

 Date:10/14/2017                            Time: 11.'ØO                            IZ am •           pm      Report Number: „Altic.          r   26 12 (0 - 07 u
 Incident Class: III 1 LII 2 VI 3             a      Type:
                                                       Incident Location: MacDougall Kitchen
                                            ,                                         Title: Correctional Food Service
 Prepared By: Correctional Food Service Supervisor 2 Rossi
                                                                                      Supervisor 2
   Inmate Name (Last & First)           ID Number      Race            Housing             ' Status           Staff Name (Last & First)           Race       Title    Status

 Mendez,                                329751             B          L-94                                                                               CFFS
                                                                                           •   S          Rossi,                                  B                  RPE
                                                                                                                                                         2

               -,,
                  -
                                                                                                       (..›.: M tArvv5                            r)
                                                                                                                             1
                                                                                                                                                  w
                                                     ,.
                                                       „...„,,,...,                                                                                       L-T         f.6
                                                                                                                    1
                                                                                                      6     0.....q_ ()Al e, i                    v.4    c--- , c,   7s E.-


                                                                                                                V
                                                                             Status and Race Codes
       V (Victim), S (Suspect), RPE (Reporting Employee), IW (Inmate Mess), EVV (Employee Witness), RSE (Responding Employee), RS (Responding Supervisor)
                                                A (Asian), B (Black), H (Hispanic), N (Native AMerican), W(VVhite), 0 (Other)
  Narrative: on the above date and time I was approached by the administration's supervisory staff that Inmate
  Mendez 1D# 329751 was having an issue with me being at work. I CFSSII Rossi have documented my past issue
  with said inmate MendezID#329751.1 CFSSII Rossi is deathly afraid of said inmate Mendez#329751 being in the
  kitchen due to the fact of past documented conversation with said inmate. Inmate Mendez id# 329751 has told me
  CFSSII Rossi that when he comes back to the kitchen there is going to be problems. I CFSSII Rossi respectfully
I request that said inmate be removed from my work environment to allow for a safe and secured work area inmate
  Mendez#329751 has also called the institutional (PRIA) hotline on this supervisor with no true basis to note.




                                                14                                                                               Title: Correctional Food Service
 Reporting Employee Signature:                                                                                                   Supervisor 2
                                                            Q5 %
 Report Date:            / / - —             Report Time:                        ty.-h.,       Nam            II pm              Type: LI Individual 0        Summary
                       /01 /97 9-41*                                          I i Yld
                                                                                 FOLLOW-UP
 Property damage: El yes                   no    - Description:                                                                                   Value $:

 Contraband recovered: LI yes igl no                      - Description:

 Physical force used: LI yes [X no                         Chemical agents used: LI yes                                 no          Restraints used:      yes 0      no

                         IR'   Administrative Detention                      El]       Medical                      •        Staggered Observation
 Assigned to:            El Protective Custody                               •         Outside hospital:

                         •     Other:

                                                                                      002
               Case 3:18-cv-01929-VLB Document 38-8 Filed 09/16/19 Page 4 of 22




                                                                    Incident Report — Page 2                                                            CN 6501/2
          t—                                                   Connecticut Department of Correction                                                    REV 7/20/15

iF                                                                                 NOTIFICATIONS
I Duty Officer:               N IR-                                                          Date:                              Time:                 0 am Ej pm

     Unit Administrator:              i\i(ia                                                 Date:                              Time:                 0 am NI pm

     District Administrator:               vilp                                              Date:                              Time:                 0 am LI pm

     Deputy Commissioner:                      lft-                                          Date:                              Time:                 •    am •     pm

     Commissioner:                   K.3 p,                                                  Date:                              Time:                 0 am •        pm

     Central Office:                 ,JI 0
                                     1 ' I
                                                                                             Date:                              Time:                 0 am III pm

     Outside Agency:
                                             /1"                                            Date:                               Time:                 I    am 0 pm

     Police/Fire:                          NI p                                             Date:                               Time:                ID am LI pm
     Public Information Officer: 1\) I Y.I .                                                Date:                               Time:                 0 am I        pm

     CISRP Coordinator:                         fni IP                                      Date:                               Time:                0 am Ej pm
                                                    CRIMINAL PROSECUTION
     If a staff member was assaulted during the incident, is criminal prosecution requested?                                      LI    YES     0         NO
                                                             Connecticut State Police investigation number:
                                                                                       REVIEWS
     Supervisor.,
On 10/1817, i (Captain Ogando) reviewed incident report MWCI 2017-10-070 for completion. On 10/14/17 at 11:10 am, Under the supervision of
Lieutenant Ryan Legassey, Inmate Mendez, Kezlyn # 329751 (L-94) was placed on AD status for Interfering with Safety or security, Once in RHU, a
routine strip search was conducted without issues. Unit manager interviewed Inmate Mendez and he stated that he never got loud in the unit. Inmate
Mendez further stated he was informed that Kitchen supervisor Rossi was not going to call him for PM kitchen work call. All required reports and
documentations were completed and submitted in accordance with section 12 of AD 6,6 Reporting of Incidents. Inmate Mendez is currently housed in
RHU pending adjudication of a class (A) report There were no staff or inmates injuries reported with this incident. This report is being forwarded to
the Deputy Warden and appropriate unit manager for review.



                                                                                                       ,
                                                    j/".;       1
     Signature:                                                                             Title:                                          Date: fry i L i n
                                                                                                            n lit'                                  ti /   II   r
     Deputy Warden:
                      Reviewed: I coricur with Day Watch Commander (Captain. L. Ogando), review of Incident MWCI-2017-10-070. Cf5S
°Zalph Rossi allegation fair for his safety from Inmate Mendez, Kezlyn #329751 (12/94). I/M Mendez was placed in RHU pending a
nvestigation, was also issued a Interfering w/ safety or security for a verbal disagreement he had with the unit officer. There was a process
ailure, because of the delivery time of the Disciplinary Report. During the review of the incident there seems to be an ongoing issue with
he kitchen staff and this inmate. Therefor on a safety, and security standpoint a transfer from the facility would be appropriate. No further
action required at this time. Incident is considered closed

     Signature:     7,-,
                    ,,,,- ,                                                                 Title:     r,             ..,,, .
                                                                                                                     ,.../                  Date:
                     .:', Ifietryi
     Unit Administrator: ,„.„.                     7 6. .,")/           2 7'4 _ 4 0.1 ., ;1',J /2 k / i i A 1: 7 4: "I e. A ty,5' „ ive. A 4.7 ;3'f7: Li r.) 77 (or,'
MI 7 1-1 6 L' /LI 1'T- ti)                            t'Y'   lvfl   •S's (A i 1- 41' -0 7, 7 TO 6. K i i - c: /-/4411.1 .7=c) t.' h' , .1' i':e 6 Liz. .4/1- j'' Aii / c r
NO t S....e;' 4.." 6.7 ,S* WI T4-1PL A C e: ,ivl 6: 'r,./T /3 N./?:' Li cr 01c". fc":     (.. i i V,I /74: 0 TO 0,4_':'-rrl 4 /rd-T3s No
On. ,,v,0"/-)1- E.. 1 iv i --L., ez i 6 5. /7D.                i-t/i4 S' A./0 r C'A LL 22 70 I v,:"7. e. g y C,1;' .1-S- 2 rZZ)s. s 1 € e" r.-g! 1... c' e/ 6
n, LI' pe4,v le ,i t3 5 Ti) sc .                 "I , n! i   , y ). :4- A106'7.. pyr /-,), in ,J :77-:0 w),1 A? 0 y . 77•1e `U: ,4 5' ,06,4/V
tR4v? e4.1S A                 6:11rieJA-, 4 41,0 0e A51 141 0 +42e: Z , ) eA / N S' 7" 0?. 6 s .; i . I'!       L—vp;', 2.o4Acr/e/vi e1. e07,, n
ericr;ov,,,e. ivt e Die° 7 rR /VT I .C7' 6'4' i N _el 9 6;.4. .7 4')...,,oivire_er /5'e' 71." PA /LT i Al' 1-7,,P,I, lc./ d TN 6 12-
                  , i iv en A 7 ‘ /71 C Ai 6- _
, j,<:, L., i••--',r-
 Signature:                     4    yi                                         Title: :.                                    Date:
     Central Office:



     Signature:                                                                             Title:                                          Date:
                                                                                       003
              Case 3:18-cv-01929-VLB Document 38-8 Filed 09/16/19 Page 5 of 22



                                 Incident Report — Supplemental Page                                                              CN 6601/3
                                        Connecticut Department of Correction                                                     REV 7/20/15


Report Number MWCI-2017-17-070                                                                 Page                           of ig X

0 Facility/Unit: Macdougall                                             L Parole Office/Unit:
Date: 10-14-2017                Time: 11:10          am L] pm           Incident Class:     F 1L             2    El   3      Type: J

Incident Location: Macdougall Kitchen

Prepared By: Legassey,                                                   Title:   Lieutenant

Narrative:

   Inmate Name (Last & First)     ID Number   Race      Housing       Status      Staff Name (Last & First)            Race     Title   Status

                                                                               Fountain,                                B       C/O     RSE

                                                                               Cook,                                    W       CIO     RSE

                                                                                     ,...
                                                                                                  ..,.
                                                                                                      -.....,,,




       On 10-14-2017 this reporting Supervisor was assigned to the Macdougall building during day watch. At 11:00 AM
this reporting supervisor responded to L2 unit due to the fact that Inmate Mendez, Kezlyn #329751 was yelling at the
Officer in the unit about not being able to go to work at 1:00 PM. Both LT Diaz and this reporting supervisor brought Inmate
Mendez to the L unit vestibule to question him about his behavior. During the questioning Inmate Mendez stated that
Kitchen Supervisor Rossi was not allowing him to work in the kitchen because of issues they have. He also stated that he
was cleared by administration to return to work after he filed a grievance against CFSS Rossi and that the commissioner
came to facility on 9-24-17 and spoke to him. After LT Diaz and this supervisor instructed Inmate Mendez to return to his
cell we spoke with CFSS Rossi, CFSS Gandolfo, and CFSS Williams about the issue. During the conversation CFSS
Rossi stated that Inmate Mendez had previously made threats against him while he was in L2 unit speaking to another
inmate. CFSS Rossi stated that he did document the issue with a page 1 previously and that he feared for his life with
Inmate Mendez in his unit due to his persistence to enter the unit while CFSS Rossi was working.
     At that time this reporting supervisor along with LT Diaz reported back to L2 unit at cell 94 where this supervisor
instructed Inmate Mendez's cell mate to lay down on his bunk and for Inmate Mendez to turn around and back up to the
door. On 10-13-17 at 11:32 AM this supervisor instructed Officer Cook to sign on the camera to video the escort of Inmate
Mendez, Kezlyn #329751 from L2-94 unit to RHU Officer Culp applied wrist restraints on Inmate Mendez and secured and
escorted the left side with the assistance of Officer Gonzales who secured and escorted the right side. Inmate Mendez was
strip searched with no findings and secured into RHU cell 16 with a clean bed roll, mattress and jump suit with no issues.
Medical and MHU were notified of the placement. Inmate Mendez was placed into RHU pending investigation.
    •   Inmate Mendez, Kezlyn 329751 Overall-4, Medical-4, MHU-3, SRG-2, Disc-4
    •   Inmate Mendez were seen by Medical and MHU
    •   All staff acted in a professional manner following all protocols.
    •   Inmate Mendez received clean bedroll, mattress, and jumpsuit
    •   Property was Packed and inventoried by Officer Fountain
    •   MAC-VP-17-1298 Video of escort of Inmate Mendez frop L2 Unit to RHU


Reporting Employee Signatu                                                                      Title: Lieutenant
                                                                                            — -
                                                                  _
Report Date:      10-14-2017           Report- ime.                     am 1115fii           Type: U              Individual 0      Summary

                                                                  004
            Case 3:18-cv-01929-VLB Document 38-8 Filed 09/16/19 Page 6 of 22



                               Incident Report—Supplemental Page                                                  CN 6601/3
  711-4
    tzrr.                             Connecticut Department of Correction                                       REV 7120/15
                                                                                              _
Report Number: MWCI 2017-10-070                                                         Page                  of 1
                                                                                                                  ,
El Facility/Unit: MWCI                                                Parole Office/Unit:

Date: 10/14/17              Time: 11:00       N am E pm           Incident Class: •      1        2 C,1 3    J

Incident Location: MacDougall Kitchen

Prepared By: Diaz,                                                  Title: Lieutenant
Narrative:
On October 14, 2017 I Lieutenant Diaz, !vette was a shift supervisor (88) for the day watch shift at the MacDougall
building. At approximately 10:55am I received a phone call from the L2 housing unit. The officer informed me that when I
have a chance to come to the L2 housing unit that Inmate Mendez, Kezlyn #329751 L2-94 would like to speak to me. I
then heard Inmate Mendez, Kezlyn #329751 continuously yelling at the Officer and demanding that I come to the unit now.
I immediately reported to the unit. I had inmate Mendez#329751 exit the unit into the vestibule due to housing unit feeding
was being conducted. I asked inmate Mendez what transpired. Inmate Mendez informed me about a previous incident that
transpired in the kitchen. He stated he had documentation from the commissioner and the warden that states he is to work
on the second shift. He continued to say on August 24, 2017 the commissioner came to the facility to personally
investigate this. I sent inmate Mendez back to his cell to retrieve this paperwork. Inmate Medez came back to this
supervisor with four request slips written to staff, but with no response or documentation like he said he had. I informed
Inmate Mendez that 2nd shift kitchen work call has not been called yet, and that his behavior of yelling at the officer and
demanding that I come to the unit right away was not warranted. He agreed, but stated I want something done now. I
informed him I have plenty of time to look into this matter before second shift work and that I was currently busy working on
another incident. I instructed him to go back to his cell until I go to the kitchen and speak with the kitchen supervisors.
I reported to the kitchen and spoke with CFSS Rossi,             , Gandolfo,         , and William,        All three supervisors
stated that Inmate Mendez has shown issues with authority, and is disrespectful especially to the female kitchen
supervisors. They stated Inmate Mendez is confrontational when given direct orders. All three kitchen supervisors stated
they feared for their safety when Inmate Mendez is in the kitchen and feared for CFSS Rossi personal safety due to Inmate
Mendez has been caught a few times approaching CFSS Rossi when his back is turned attempting to enter his personal
space.
At 11:42am Lieutenant Legassey,            and I reported back to the unit and escorted Inmate Mendez to the restrictive
housing unit. (See Lieutenant Legasseys report for the restrictive housing unit placement),

In Conclusion: Inmate Mendez, Kezlyn #329751 L2-94 is being issued a class A disciplinary report for Interfering with
safety or security. While I was on the phone with the L2 officer Inmate Mendez was yelling at the officer demanding that I
came to the unit now. When I reported to the unit, this was not an emergency and could have waited due to I was busy
dealing with another inmate issue. Kitchen work call does not start until after 1:00pm. Inmate Mendez stated he had
documentation from the warden and commissioner. Inmate Mendez was sent to his cell to retrieve this paperwork. It
should be noted he could only provide me blank request slips he had submitted, nothing with a response. He also informed
me the commissioner personally came to the facility to handle this issue on August 24, 2017. It should be noted the facility
was on lock down for annual shakedown and this supervisor was on duty and does not recall the commissioner being at
the facility.
Staff in the kitchen stated they feared for their safety with inmate Mendez #329751. To ensure staff safety and Inmate
Mendez safety he was placed into the restrictive housing unit until this can be investigated further.




Reporting Employee Signature: Diaz,                                                      Title: Lieutenant
                                                    (
 Report Date: 10/15/17                Report Time: 1 .15            am •     pm       Type:         Individual Ell Summary



                                                           005
                   Case 3:18-cv-01929-VLB Document 38-8 Filed 09/16/19 Page 7 of 22


               Y
                                        Incident Report — Sup!: lemental Page                                            CN 6601/3
•     .V62._       _                            Connecticut Department of Correction                                    REV 7/20/15


    Report Number: rit-x-in- at.) 7- (0 -07o                                                    Page
                                                                                                         5
                                                                                                                     of( io
    a Facility/Unit: ,i14,..00-...1.-( I- 1-34(ir'ir     Cr                   Farole Office/Unit:

    Date: lotittp)                    Time: It. Hi>    Mam          pm     Incident Class: ri 1 fl 2 ill 3          Type: ,,...1

    Incident Location: Kitchen

    Prepared By: Williams,                                                   Tire: CFSS2
    Narrative:
                       On this date and time this writer CFSS2 Williams is writin:i a supplemental regarding the ongoing issues
    pertaining to 1/m Mendez #329751. I/m Mendez has shown issues wi h authority and disrespect towards supervisors
    (especially female staff). I/m Mendez is conformational when given d rect orders. lim Mendez does not meet the
I standards as a woiker in this kitchen area. The safety of staff, especii Ily that of CFSS2 Rossi, is being compromised by
    the conduct and presence of I/M Mendez in the kitchen.


1




1
1
i
I




    Reporting Employee Sig                                                                       Title: CFSS2

    Report Date: toti.-1117                    Report Time: iwtir        x amSipm             Type:       Individual   E    Summary



                                                                   006
                     Case 3:18-cv-01929-VLB Document 38-8 Filed 09/16/19 Page 8 of 22


              :.
              ,
                ,t                    Incident Report — Supplemental Page                                              ON 6601/3
       rxr:     WO"                              Connecticut Department of Correction                                 REV 7/20/15


    Report Number: iiisicr._ oz 6; 2.. (0- 0 N,                                             Page                 of       0
    i4 Facility/Unit:                                                   L Parole Office/Unit:
    Date: 10/1f// 7                 Time: 1 i 10      [g] am            Incident Class:       1 E] 2   2   3    Type: J

    Incident Location: Kitchen

    Prepared By: Gandolfo, A ..\            f\    ,                       Title: CFSS2

    Narrative:
                     On this date and time this writer CFSS2 Gandolfo is writing a supplemental regarding the ongoing issues
    pertaining to I/m Mendez #329751. 1/m Mendez has shown issues with authority and disrespect towards supervisors
    (especially female staff). 1/m Mendez is conformational when given direct orders. I/m Mendez does not meet the
    standards as a worker in this kitchen area. The safety of staff, especk•illy that of CFSS2 Rossi, is being compromised by
    the conduct and presence of I/M Mendez in the kitchen.




1




    Reporting Employee Signature:                                                            Title: CFSS2
                                                               .-..5

    Report Date: (0 ,0 ?                    Report Time: 12; u4        0 am   A pm        Type:        Individual [1] Summary



                                                                  007
                     Case 3:18-cv-01929-VLB Document 38-8 Filed 09/16/19 Page 9 of 22


                    N.
                k                 Incident Report — Supplemental Page                                            ON 6601/3
      -ary674                          Connecticut Department of Correction                                     REV 7/20/15


    Report Number: ft Vc-i-- 9_1.11 7- id- (,)?,,                                      Page       '-       of        D

       Facility/Unit: MacDougall Walker C.I                       •    Parole Office/Unit:
                           i
    Date: io/c-1 /1 7      I Time: it 1 0     r2 am    pm         Incident Class:        1    2 IX 3       Type: j

    Incident Location:    /c4".

    Prepared by: GONZALES.R                                           Title: Correction Officer
    Narrative:
          On 10/14/17 at approximately 11:32am, I Officer Gonzales reported to L-unit 94 cell per Lt Diaz. upon
    arrival to the unit this Officer secured the r/side of inmate Mendez, Kezlyn #329751 in the escort to RHU for
    processing. The inmate was secured in RHU-16 cell without further incident.




    Reporting Employee Signature:         y                                             Title: 0/0
                                           -•./'
                                     ,..-  .„.....-----
    Report Date:10/14/17               Report Time: 11:48    0 am        El pm       Type: 0       Individual 1111 Summary
t

                                                            008
                Case 3:18-cv-01929-VLB Document 38-8 Filed 09/16/19 Page 10 of 22


         5
     ,                                Incident Report — Supplemental Page                                                   CN 6601/3
                                             Connecticut Department of Correction                                                REV
     ortr4t.                                                                                                                  7/20/15
Report Number: li fititt,i _ 9011._ 17— tr+o                                                        Page cg            of
                                      i . ,_,,                                                                 .
111 Facility/Unit: Mot e, ci,i y t ( / C.31-,                               El Parole Office/Unit:

Date: 10) , i )                  Time: )06          a am     El pm          Incident Class: E 1 7::: 2 2 3            Type j
Incident Location:

Prepared By:           On 1,‹.                                                   Title: ( err e c.,( i et)t Ocsir /e67`
Narrative:
 OA.  OCID 6-Er RI, t.)17                         RI        q,e rey-id                -fly    //-     Z alii
 0 ACIT-e-y- a-0 k L) 45         )
0.             ; AAA-1/4e,           t -jk e et cee a   I       2-41 -in
                                                             ...e..e_ . I Gt n    4   ,3

i Lii_elft It z. GO ad •e_c cor 1-e.64) Proy,n.        L- .e.-/
                                                            -/ ce tr to ? [HA Ij h-P-e-,
 I/       to ons e r .i.) cte &scot° 441,/toe ( iti o_ed 1A. P. tilk RD Ce li paruar 4.9
     Q__
                 (Ca ell-7 tryi ,




Reporting Employee Signature:                           .1----                                      Title: (1) rywl ft5),16    i cer
                                           (----
Report Date:       6     ic_k _11          Report Time 12,:ST 2 am ei pm                       Type: IE2 Individual El Summary


                                                                 009
                      Case 3:18-cv-01929-VLB Document 38-8 Filed 09/16/19 Page 11 of 22


   0    ... ..'....   •
       7 '-i,if•                                Incident Report—Supplemental Page                                                                                                        CN 6601/3
          -i
                                                           Connecticut Department of Correction                                                                                         REV 7/20/15


Report Number:                                                                                                                                - Page 9                           of
                                P
0 Facility/Unit: Mivi.....ri_                                                                                           Parole Office/Unit:

Date: . /., , J,--,                          Time: - - - .                                 pm                 Incident Class: 0                    10          2 0' 3          Type:,..)---
                                                   /o..... -,

Incident Location:
                                             k 1C-I\
Prepared By:                                                                                                      Title:      ,.                  0

Narrative:

                      Crl       ON 1! ?           t.:(         1 1.. so. ,..; Wk• 1      T          (...,....lf....-,    fvf.)c, -re,..:e l            -I.0     )--- - ' 4(4   •./c.'


             Ck fi5.'› i•-•         1'V:1;*1          orh • ,4.k...     /kis. k 11-0 -= It ,:?).117.5- /                       (7,1'
               Orl 44,2 IQ' iril{ -!5(W-tba                      -1.   414:k'ice-4,-         c,,tir :s,,..,.....,-,, k                     -7x,10„ „lc<            ,L,....„4'6i:: .3297-51
              pi441           it.)ri .54        rr_:; +rcu. r7-1-_-;            -a l , .:.,..
                                                                           ,                          t.
                                                                                                        4.                  .. ji le,i)     .3                      41....? i.acj s,eyt_
                                                                                                                                                 e6. c_tr,i
             c,i,l-       S.,el r yi , ik       M o.:k ,icez_
                                                              . 9
                                                            • —1        31s1 -7S7                      1    illY)                A i       -„ 4, z hi 3::k() 7.5 -/ i—ii.:•-,
                                                                                                ,

              e5c: 0 ..-Aeck                A:41.-1        1-, .1.,•1. 1         jo A U L.'                       t,         • --St. /17e,), ‘..,:: '.4.e..?: )17 I .-
                                                                                                                                                                     441i ''
             .see,c.otv_oi            0--KA pt'oce.....Scc (                   &Vic'       EZ,t1(--( ,                       ,Ii....A\-C    ilk&L-.2,( )eZ .        7:4. 37         51


                                                                                                      il ..& X.),           ‘,..11e--e. GO holc..tS e-1(.). r-t>f34-rek: SS
                                   re.l.eof5c. cl ,




 Reporting Employee Signature.: -                                                                                                                     Title:


                                                             eport Time: j i             s i                      am0          pm                Type: Erl-ndividual 0                     Summary
 Report Date: A.)A L// / 7



                                                                                                010
                 Case 3:18-cv-01929-VLB Document 38-8 Filed 09/16/19 Page 12 of 22

        1   Ps

            A
                                     Incident Report — Supplemental Page                                                            CN 6601/3
                                              Connecticut Department of Correction                                                 REV 7/20/15
     tem-ft/

Report number:                     LI: z           _ 0_               ;),_ 0                        Page          i   0       of

Ii Facility/Unit:        NivN, c x .                                           E Parole Office/Unit:
Date: (0 /al                       Time: /I      to       -a-'m   r      pm        Incident class: El 1 LI 2      a3         Type:     -.--

Incident location:                  rk•s' i -/ C 6:g.
Prepared by: T -
                     60„,..kr•As                                                    Title:
                                                                                          Coe.LeCk;c:vi
Narrative:
                  lOr                _.)    c2L)        Cc-t-01,-
                                                               -e                     /Li    7..i:)/7

f oov-\-kr:10             \-, ACI.,ke--             L.)

                                           L..) 4ieL. 32 ci 7




 Reporting employee signature:                                                                          Title.*        (2)

 Report date:            ( vb vii _ Report time: ,.                   0        0    ampm           Type:              Individual III Summary




                                                                        011
          Case 3:18-cv-01929-VLB Document 38-8 Filed 09/16/19 Page 13 of 22


      5
                            Incident Report — Supplemental Page                                            CN 6601/3
           ,-                    Connecticut Department of Correction                                     REV 7/20/15

Report Number: MWCI 2017-10-070                                                    Page      /   i   of     i(
Z Facility/Unit: MacDougall Walker C.I.                        0 Parole Office/Unit:

Date: 10/14/2017        Time: 11:10            Ej am   • pm    Incident Class:   cl 1 -1   2 tE 3    Type: J

Incident Location: MacDougall Kitchen

Prepared By:        Paton                                       Title:   Captain, L-Unit Manager
Narrative:
UNIT MANAGER REVIEW:
On 10/23/17 I, Captain Paton, was assigned as the L Unit Manager. I reviewed a copy of incident
report MWCI-2017-10-070 consisting of 17 pages in order to evaluate the potential impact on the
management of the L-2 housing unit with regards to the safety, security, order and discipline of the
unit, as well as an individual evaluation of the behavior and future management of I/M Mendez, Kezlyn
#329751 (Medical 4, MH3, Discipline 4, Overall Level 4, sentenced to 55 years for Felony Murder).

On 10/15/17 Lt.         Diaz issued inmate Mendez, Kezlyn #329751 a Class-A disciplinary infraction
for Interfering with Safety or Security. Lt Diaz reports that 1/M Mendez was yelling in the L-2 housing
unit and demanding to see a Lieutenant. Lieutenant Diaz reports promptly responding to L-2 and
interviewing I/M Mendez, only to discover that the issue I/M Mendez wanted to discuss was not an
emergency. 1/M Mendez's actions as described by Lt. Diaz (yelling loud enough to be heard in the
background over the telephone in the Officer's bubble, and demanding to see a Lieutenant) obstructed
Lt. Diaz from carrying out her official duties and thereby justified the disciplinary infraction that Lt. Diaz
issued to I/M Mendez.

1/M Mendez was subsequently placed in restrictive housing as a result of his behavior. Lt. Diaz
reports obtaining additional background information that she learned while investigating I/M Mendez's
stated issue. CFSS-2 Rossi stated to Lt. Diaz, and also in his written report, that he is "deathly afraid"
of 1/M Mendez, who was assigned as a second shift kitchen worker. CFSS Rossi reports that I/M
Mendez had filed a PREA claim against him (accusing CFSS Rossi of sexual harassment and/or
abuse) and that I/M Mendez had stated "when he [Mendez] comes back to the kitchen there is going
to be problems."

On 10/16/17 I interviewed I/M Mendez in the restrictive housing unit. 1/M Mendez stated that Lt. Diaz
is lying and that he never raised his voice and this is all a conspiracy started by CFSS Rossi to get him
fired from the kitchen because he [Mendez] wrote to the Warden complaining about CFSS Rossi
misusing the common-faire oven to cook pork,

Conclusion/Recommendation:
Based on the reports submitted by staff, I recommend I/M Mendez remain in RHU pending the
adjudication of the disciplinary infraction for which he has been charged. I further recommend that a
facility transfer be considered for 1/M Mendez in order to keep I/M Mendez separated from CFSS-2
Rossi, to avoid any potential conflict in the future.

Reporting Employee Signature:     ,..:,....)                                       Title: Captain

Report Date: 10/23/2017         Report Time: 11:52            i4 am 0 pm         Type: 0    Individual g1 Summary


                                                        012
              Case 3:18-cv-01929-VLB Document 38-8 Filed 09/16/19 Page 14 of 22




            fix                                       Medical Incident Report                                                               ON 6602
       .                                          Connecticut Department of Correction                                                   REV 7/20/15
               417
Facility/Unit:                                                               Report datd:CY/ 4                  Time: i I 'S.D 9 . am        [11) pm
                                                                                                   fil
Name of patient
                         ---)
                            Q-S\   clQ_.--e_ k                                                Inmate number (if. applicable): : .2.)    a, .75 I
Medical staff name:

Incident report submitted:               yes          no    Report number: /41,)(. r ., 24,17_ (L.)- L.) .h)             Date:

Treatment location:
Injury description:

                                                            -Q..• (--1



Assessment:




Treatment administered:

                     f\OCVC     c\ Qt\A' - `-c



Required follow-up:




Observations/remarks:

             06 C6kC 0        U.3 . st   '4,- ' :(.   P-„Ccc\        ti,.) K)     L., csi)         E
                                                                                                   —D
                            GS Kc-6.1,5
Chemical agent review prior to planned use of force:
The offender's health record was reviewed prior to planned use of force. There were no contraindications noted regarding or
precluding the use of chemical agents (i.e. history of cardiac or respiratory condition, eye condition under active treatment, or
documented prior severe and unexpected reaction to chemical agents).
Known contraindications based on review of health record?          — yes Li no
Placement after treatment:
                                                                                   _
           Inmate is cleared for General Population Placement                           Inmate is cleared for Restrictive Housing Placement
____
       Inmate is not cleared for Restrictive Housing Placement                    I I   Other (specify):

Patient signature: u                                                                                                Date: '


Medical staff signature:                                                                                            Date:
                                                       0'   c irk        1-9\4j                                             10---i ii     C -1

Custody supervisor signature:                                                                                       Date:
                             (



                                                                          013
                  Case 3:18-cv-01929-VLB Document 38-8 Filed 09/16/19 Page 15 of 22



                                                   Contraband/Physical Evidence Tag                                                               CN 6901 1/2
                                                         and Chain of Custody                                                                            REV
                                                           Connecticut Department of Correction                                                      06/28/17


Z Facility/Unit :MacDougalINValker                                                          M Parole Office:                             •

Unit Tracking Number: —                                                            Incident Report Number: Aftwcs,_ 017. _ i ?._0--4ci
                                                           r-/-- ) Vi 2'
                                                               Classification of Physical Evidence
 I Weapon                                        El Drug/drug paraphernalia          0 Alcohol (commercial or homemade)
 CI Clothing                                     • Cellular/Digital Device           El Miscellaneous property
 fg... Written record, video tape/disc, digital image, photograph or audio recording
 CI Appliance (e.g., television, radio, stereo, recorder, etc.)
 El Currency (money or other commodity of exchange)
 El Staff Contraband
 El Other (describe)
                                   Evidence to be preserved for possible action as follows:
 .,.                   X] Administrative                                              El Criminal
'Brief description of item or substance and any identifying mark(s):
                                                       (               ,IA 3 /I4F-     391
                                                                                        .2- V     LA.) cLs -ei ty) ,i -F•eci( owl. L-1 41
      11      --0    eItlk Lk) k_eir-,e,                           h..-e.,           G,00., pt-00-6-cs's-e-0 a-vvd p ici 6-cc( IA_
 ie- I-Kt 1 (c. C.,e L (     p f2,,A,Ge1ft,---,1                       1   A. v      ,e,s -f-i t oc-i-1Tht .

Location found/confiscated: L a , cl LI ol                         \

                                ) ,/
By (staff name):                0-1,:"A                                                             Date: 1 o ILI, 1         Time:            ElAM • PM

From (inmate name): A
                   i
                                       G        (kut       KZ  L N
                                                                                                Inmate number:                               ,cps_i

                                                 Chalk of custody - physical evidence (signature required)
                                           ,
Staff from:       67,7 k i                                                                          Date:    /6_.../t4-1:7   Time: /2,6S—       DAM rAPM

Staff to:     t              Cf                ,p,LA                       <-----4(_-                      0-
                                                                                                    Date: /14       L (7     Time: i   z -0— DAM F.:.PM
Reason: ‘----i
                                                   a                                         Disposition:
                        A.,-.4 ...s.



Staff from:
                                       ,         --A
                                                                       ewt_.                        Datey 0 Iti ,i 7 _       Time: i9.!x-s-- NAM gPM
                                                                                                                                         6
                                                   u I                                              Date:/, 0,/ v _.),       Time: /: so         • AM gpm
Staff to:     v    is          s r
                        ciu,t.  c,,, e
Reason:                                                                                       Disposition:     1
                             j w WA-1- N C%-, 'W                                                               ‘ 0,- e,

Staff from:                                                                                         Date:                    Time:               RAM OPM
                                                                                                                                         ,
 Staff to:                                                                                          Date:                    Time:               RAM ElPM

 Reason:                                                                                      Disposition:



                                                            Continue on page 2 for additional entries



                                                                                         014
                                                 Case 3:18-cv-01929-VLB Document 38-8 Filed 09/16/19 Page 16 of 22


   -     4,,
          ---7
                                                                         Inmate Property Inventory Form (Male)                                                                                                      CN 61001
                                                                                    Connecticut           Department of Correction                                                                                REV 6128/10


Facility:        I\   , I ,,,-) - r--.                                              Unit:   i       ._7                                               Date: :0 1 t ,   , t ',I         Time:                     Dam        •   pm
                            N.                                                                                                          ,                              .
Inmate Name (print): vf .„-z,14 ktj             IVNI-:..... r'::::'G., 7..-..       Inmate Number 2 \-7 49.:1---"c                      ,.       ('Employee (print): -7,---                         -
                                                                                                                                                                                               -N
                                                                                                          .......,.--, C .      ,                                            i 4.23.2.‘1 _     !
                                                                                                                        ,       .            .    •                                    ..-
Purpose of inventory:              0     Admission          gRestrictive Housing                0    Transfer
                                                                                                                      _ __.
                                                                                                                            0       Discharge         0   Other (specify):                                -' •

 PROPERTY MATROURUNNING INVENTORY (disposition codes): C = contraband: D = donated; M =:-. maileet:R = retained by inmate; S = stored; and'V = visit. '
  Qty              Item                          Description                   Disp Qty         Item        :0e5cdpti0n         Disp           Qty                       Item                                Descn lion            Dis
                                                                                                                                                                                          ..
 • '               ..   7, " .'!':.                   ',"i',:..;.,:gitlitigtZii,                                                           "?,                                                                                         '
            baseball ca.                                                                adapter                          „                                 address book
            bathrobe                                                                    antenna                                                            * cassette tapes
            coat                                                                        beard trimmer                                                      * compact discs                              -
            gym shorts                                                                  book lamp                                                          combo lock
            pajamas                                                                     calculator                                                         extension cord ' •                         .,- .




                                                                                                                                                                                                                                           eLo-o) -Z )°Z -,P r ol
            pants                       1 ,,.. F.:-.,                                   cassette player                                                    eyeglats     'es
     ,-.... shirt                   -ff. 5 ""--,                                        cd player                                                          headia:l -




                                                                                                                                                                                                                                                        1
            socks                   4- ;_.... .1 -       /.d-        t.                 dock                                                    ', .•,-,:itUfft•
            sweatpants                                                                  coaxial cable                                           . , *pfibito album
            sweatshirt               '',.,                                              converter box     -     _                                          pillow
            thermals                ""k -s-                                             electric razor                                                     prayer rug
      .... t-shirts                 !..._:;:w.,.,.1r                                    fan                                                                tams
            underpants              1.„,L4-..k.t. :.: .--..- k.                         head phones                                                 \ towel
                                                                                        radio                                                              video games
                                                                                        television        —                                    .2_ washcloth                                        ••••,- - • • _
                                                                                        video console                                                      yarmulke
                                                                                                                                                        '.,, -;•"••-li :,-,:"..f.;,;•-L J.'....-il)   / it.5-4,,,..: :. 1- , „,,-•
                                                                                                                                            • No more than 20 total - any combination of tape and/or cd
                                                                                  ,                                                                                                    'Miscellaneous -
            boots/shoes                   ,                                             religious article                                                          rz
            shower shoes                                                                watch                                                            to..x... •
                                                                                                                  -....,   .
            slippers                                                                    wedding ring
_ '2 sneakers                       2.47-
 I state that (1) no retained item of jewelry or religious artifact is valued at more than $50.00 and no retained.yredding_dng or set is valued at more than $200.00, (2) no retained item of clothing or
 footwear is valued at more than $100.00 and that (3) this inventory is correct and all property accounted for.            ,,

 Inmate Signature:                                                    Staff Witness Signature  .                   ,---
                                                                                                                ,
                                                                                , ... ,         ......                      , ....
     PROPERTY MAT.RDURUNNING INVENTORY ADDMONS OR DELETIONS -Items received through the mail, a visit, or issued-afterii:rival shall be entered in this section.
                                                                                         ,
                                                      Inmate    Staff             t.                                                             Inmate      Staff
    Date  Qty                     Description . Disp. initials initials       Date ._.        • Item                Description          Disp.
                                                                                                                                                 Initials   Initials




 Distribution: inmate, central property file, and inmate's property bag/box (as appropriate) - additional copies for Department purposes shall be provided as needed via photocopying
                                                                                                                             015
              Case 3:18-cv-01929-VLB Document 38-8 Filed 09/16/19 Page 17 of 22


          ,
                               Restrictive Housing Unit Status Order                                      CN 9401/1
                                      Connecticut Department of Correction                               REV 6/16/16
          d .r

Facility/Unit:     Macdougall-Walker CI            pLA),-1-- ill) (0.
Inmate name:       Mendez, Kezlyn                                            Inmate number:     329751

                                               SECTION 1 - STATUS
                 Placement In Restrictive Housing Unit (check and date the appropriate description).
I I      Transfer Detention                                                        Date:

 X       Administrative Detention                                                  Date:
     1   Punitive Segregation                                                      Date:
         Administrative Segregation                                                Date:
         Administrative Segregation Transition                                     Date:
         Special Needs Management                                                  Date:

         Chronic Discipline                                                        Date:

         Special Circumstances Status                                              Date:
                                      SECTION 2 - REASON FOR PLACEMENT
The inmate's/my continued presence in the general population poses a serious threat to life, property, self, other
inmates, and/or the security of the facility because:
On October 14, 2017, Inmate Mendez, Kezlyn #329751 was placed on Administrative Detention pending
investigation.




 Supervisor signature:        Lt. Legassey                                           Date:    10/14/17

 Inmate given copy of this form:       Time:   1   0                 am    Z pm      Date:    10/14/17




                                                        016
                    Case 3:18-cv-01929-VLB Document 38-8 Filed 09/16/19 Page 18 of 22


          .9
                                                                                                                                           CN 9503/1
                                                                  Disciplinary Report                                                           Rev.
                                                        Connecticut Department of Correc ti on
               ,     tic                                                                                                                     2/01/16
     4.-ozrfft,,
Facility/Unit: MacDougall                                                                                     Report date: 10/15/17
                                                            60 a --- .24,- 0- -          LH
Inmate name: Mendez, Kezlyn                                                                                   Inmate number: 329751
Housing unit: L2-67                                           Location of incident: L2 UNIT

Report number:                                                Incident date: 10/14/2017                 Incident time: 11:00             am     0 pm
Offense: Interfering with Safety or Security                                                                  Offense class:     Eg A     NIB    LI C
Narrative:
     On October 14, 2017 at approximately 11:00am this supervisor received a phone call in the operations office. I
heard Inmate Mendez, Kezlyn #329751 L2-94 yelling and demanding to the officer that a Lieutenant report to the L2
housing unit. This supervisor reported to unit only to find out that Inmate Mendez was upset because CFSS Rossi
wouldn't allow him to come to work. Second shift kitchen work call did not start until after 1:00pm. Inmate Mendez
behavior interfered with my official duties while in the operations office.




Witness(is): NONE



Physical evidence: NONE



Reporting employee (print): Diaz                                                                                   Title: Lieutenant

Reporting employee (signature):

Date: 10/15/17                                     Time: 10:50-                   am      0 pm         Employee requests copy:           yes    Uno

                                                     CUSTODY SUPERVISOR / UNIT MANAGER REVIEW
     Administrative Detention                                           Date: 10/14/17                          Time: 11:42              am     LI pm

•    Accused inmate interviewed                                         'D Informal disposition

Custody Supervisor / Unit Manager name (pr nt):

 Custody Supervisor! Unit Manager signature:                                                    ---
 Title: Lieutenant                                                       Date: 10/15/17                         Time: 10:52              am     LI pm
                                                                           INMATE NOTICE

 Delivered by (print): ...\ p.,(7LANAONJ                                                Delivered by (signature):

 Title:            c,.0..--(-4- 6-5- (L-1‘01.o   OPF-kt,,k3til—          Date:         koD( t c i 1 ----7       Time:   tt o 0         [2:r-AIT1 D PM
                                                                                                  ,   ---1




                                                                                  017
         Case 3:18-cv-01929-VLB Document 38-8 Filed 09/16/19 Page 19 of 22


                                                                        2t7-                  c.)-7o

  FIR006 Rev. 08/i 1                                                   6116•01ONCRIGIMIESTILIMMI.116,
 CONNECTICUT DEPARTMENT OF CORRECTION                               INMATE MU BF,                                  DATE OF BIR.Tii
 UNIVERSITY OF CONNECTICUT HEALTH CENTER
 CORRECTIONAL MANAGED HEALTH CARE                                   IMP kTE Weil         AST, FLST. INITIAL


                                                                                                                  FActuTy
 HEALTH EVALUATION FOP. RESTRICTIVE
 HOUSING UNIT (RHU) PLACEMENT

Custody Notification (date& time):       C-- 4•4 fr7          0-i••ta..-A,
Start date & time of Segregation/RHU
                                   . :                      ii-N4;%.11(J\


     Inmate Evaluation
     Health Record Revi ew

[5a No Contraindications for Placement (dest...ribe)




      Contraindications for Placement (describe)




      No Special Accommodations
      Special Accommodations (describe)




Health Staff Signature, title, date and time:

  C




                                   S:-. 0"."
 Received by CDOC Staff (Name).... --                                                                         Date/Time              /Z
                                    Print                                    /Signature

 Copies of this form are given to the custody supervisor and placed in the medical record.

                                                             018
           Case 3:18-cv-01929-VLB Document 38-8 Filed 09/16/19 Page 20 of 22

                                               tj       r   2 or ?— (J-7d

                                      Connecticut Department of Correction                                        CN 9307


                                      Inmate Overview Sheet                                                     10/14/2017



Name:           MENDEZ,KEZLYN CIEDY                 SSN:                                  Race:           Black
Number:         00329751                            DOB:                                  Gender:         M
                                                    Height:           6' 04"             Hair Color:      Brown
                                                    Weight:           175 Lbs.           Eye Color:       Brown


                                                    Bond:             0                  Status:          Sentenced
                                                    Offense:          53A054C            Detainer:        No
                                                                                                  Af
                                                    Sentence:                            Admin Date:      8/28/2012
                                                    Release Date:                        Estimated:
                                                    VTP Date:                            DWOR:

                                                    DNA Felony: Y     Swab:               Sex Off. Registration:     N

                                                    TS Hold Date:                         HH Hold:
Photo Date:     5/27/2014                           XP Hold Date:                         Total DR(s):
Current Facility: Mcdgl/WIkr CI                     Housing:          L Unit              Cell:           -94
Court:                                              Court Date:                           Transport By:
Hub:                                                Release Status:   Must call Facility prior to release from Court
Transfer To:                                        Transfer Date:
Management Sub-Code:         HD(History Of Domestic Violence) P(Profile)
Profile:




 Special Instructions/Comments for DOC Use Only:




 Medication:
 Notes - for Other Agency Use:




                                                            019
          Case 3:18-cv-01929-VLB Document 38-8 Filed 09/16/19 Page 21 of 22


                                                     ,
                            Supervisor Video Recording Review                                                ON 6902
                                  Connecticut Department of Correction                                    REV 1/03/17

Facility/Unit: MacDougall Walker 01(M)                                                         Date: 10-14-2017
Event recorded: RHU Placement

Unit Tracking Number: MAC-VP-17-1298                               Incident Report Number: MWCI-2017-10-070
Media type:    •     Videotape   0      Compact Disc                DVD    LII Other
Inmate name(s):                                                                                Inmate number(s):
MENDEZ,KEZLYN                                                                                  329751




Comments:
  • This video recording captured an RHU escort of Inmate Mendez, Kezlyn #329751 L-pod under
     supervision of Lieutenant Legassey, Ryan initiated from L-2 top tier.
  • Inmate Mendez was secured in RHU-16 pending investigation for an unwitnessed altercation.


Before Action Procedures
   Sign-on procedure:                            4 Yes   LI No      Camera Operator: Officer Cook,
   Supervisor's prelude:                    E      Yes   0    No    Supervisor: Lieutenant Legassey,
   Cell extraction team introduction:        •     Yes   El   No
Quality of Video Coverage
   Is event in focus?                        r4    Yes   El No
   Obstructions or breaks in video coverage (explain):




After Action Procedures
   Supervisor's epilogue:                    14 Yes      E    No
   Sign-off procedure:                       I     Yes   •    No
   Video labeling:                           i4 Yes      LI No
   Chain of custody completed?               I     Yes   •    No
    All deficiencies shall be documented in the summary portion of the incident report package, to include
                                      resolution and recommendations.
Additional Comments:




Reviewed by: Bosque,             6 4:,c ,..._,               Title: Lieutenant                  Date: 4-02-2018




                                                              020
                   Case 3:18-cv-01929-VLB Document 38-8 Filed 09/16/19 Page 22 of 22



                                                        Contraband/Physical Evidence Tag                                                                           CN 6901 1/2
                                                              and Chain of Custody                                                                                        REV
                                                                                                                                                                      06/28/17
                                                                Connecticut Department of Correction

Eg Facility/Unit :MacDougalINValker                                                            111 Parole Office:                                     .

Unit Tracking Number: AA 0,c _ ii, c                             1       ) t it R              Incident Report Number: i v w cs-oo il. - I -030
                                               Classification of Physical Evidence
Li Weapon                                      0 Drug/drug paraphernalia           0 Alcohol (commercial or homemade)
0 Clothing                                     Li Cellular/Digital Device          0 Miscellaneous groperty
Sd.,. Written record video tape/disc, digital image, photograph or audio recording
• Appliance (e.g., television, radio, stereo, recorder, etc.)
D Currency (money or other commodity of exchange)
E Staff Contraband
Li Other (describe)
                                  Evidence to be preserved for possible action as follows:
                      kjI Administrative                                            D Criminal
Brief description of item or substance and any   identifying mark(s):
' .1 rl• 01R.I `C.          /4-4 4.? 4 (le Z2:- 1               k. -e i:,)(: )i'l 4:4 3 .2-1 1'S- 1     t.,,..1 0- N e - 4 1' 0 7'1-'6)4        rot-P .M           L-q q
 c:e I I -to                   re., Ha                     UJ ker,          i't -0_    (A.) a :S p II , ec(r't               6 IA.oe        p    ie,. e,-t...(1)
                                                                                                                                                       .
                                                                                                                                                                   r a_
  ti? i--/ tt IL C-( (.1
Location found/confiscated:                       L ak-i c, \ \
                              /-)                                                                        Date: t u )L"._              Time:                   DAM • PM
By (staff name):            (_ 07,/,.,k
                                                  /                                                                                                   .
From (inmate name): i                        .                    K        6    ,,,j                                     Inmate number:
                                       4                 Z             ,,
                                                       Chaici of custod - physical evidence (signature required)
                    11
Staff from:        ( 4,.0 /..(.                                                                          Date: /6 . it,/ .,_/ 7 Time: /2!:CS--                 DAM NPM
                              • r
Staff to:         L 7
                   .
                             cc,...cr s,..e                                    :cr.—et__                 Date: /6 - i it,. I :7       Time: 12            r   DAM [gpm

Reason: .i7                                                                                       Disposition:
                        v-.4...,....)....3

Staff from: L . r                        N Vi-L*--                                                        Date/ 0 ,i y ../ -iv_       Time: /..()\..! vs            AM
                                                                                                                                                                          ,
                                                                                                                                                                              PM
                                                                                — ' 1 .,
                                                                                (179
                    i                 s s,                                                                Date:f c i         i4       Time: /: so                  DAM WPM
                                                                                                                         if _ _
 Staff to:    u
                        cut u          y 4„
                                                                                                I
 Reason: —.'                                                                                    1 Disposition:       I


 Staff from: Vi deo                                                                                       Date:                       Time:                        LiAM LAPM
                                      (:).    ce,
 Staff to:                                                                                                Date:                       Time:(0)01                   NAM DPM
             (J    6:5'11luC;                                                                                     Li-,:..) 4 16
                                                                                                                  (:•<:,,,t).,:l
                                                                                                                        -
                                                                                                                                 ci    .o. v i cter)o.e. on Lk - '2 - la
 Reason: , ,      , ,                   i_.,                                                      Disposition:
       • ii‘o..1 ueor                   le.,•,-It 4, 1 et".."                                                                              C.   10



                                                                   Continue on page 2 for additional entries



                                                                                             021
